Citation Nr: 9915484	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES


Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disorder 
manifested by a fever of unknown origin.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcers.

Entitlement to service connection for chloracne.

Entitlement to service connection for tinnitus.

Entitlement to service connection for a disorder of the 
sciatic nerve.

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 50 percent rating from 
July 31, 1996, to August 5, 1997.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from December 1968 to November 
1970, including a period in Vietnam.  He also had service in 
the U.S. Marine Corps Reserve.

In July 1982, the Board of Veterans' Appeals (Board) denied 
service connection for residuals of exposure to Agent Orange, 
including a disorder manifested by fever of unknown origin.  

A November 1994 RO rating decision denied service connection 
for residuals of exposure to Agent Orange, including a 
disorder manifested by a fever of unknown origin and duodenal 
ulcer.  The veteran was notified of these determinations in 
November 1994, and he did not appeal. 

In 1996, the veteran submitted an application to reopen the 
claims for service connection for a disorder manifested by a 
fever of unknown origin and ulcers; a claim for service 
connection for chloracne; and new and material evidence to 
reopen a claim for service connection for PTSD.  This appeal 
comes to the Board from December 1996 and later RO decisions 
that determined there was no new and material evidence to 
reopen the claims for service connection for a disorder 
manifested by a fever of unknown origin and ulcers, denied 
service connection for acneform disease, and granted service 
connection for PTSD.  

The PTSD (the veteran's only service-connected disability) 
was initially assigned a 30 percent rating, effective from 
July 31, 1996, and the veteran appealed for a higher rating.  
Subsequent RO rating decisions increased the evaluation for 
this disorder from 30 to 50 percent, effective from July 31, 
1996, and from 50 to 100 percent, effective from August 5, 
1997.  The veteran continues to disagree with the evaluation 
assigned for the PTSD and the Board has classified this issue 
has shown on the first page of this decision.

In a statement dated in December 1997, the veteran requested 
service connection for PTSD from a date earlier than July 31, 
1996.  That claim has not been adjudicated by the RO and it 
will not be addressed by the Board.  That matter is referred 
to the RO for appropriate action.

The issues of entitlement to service connection for tinnitus 
and a disorder of the sciatic nerve will be addressed in the 
Remand that follows this decision.



FINDINGS OF FACT

1.  In an unappealed November 1994 RO rating decision of 
which the veteran was notified, service connection was denied 
for a disorder manifested by a fever of unknown origin and 
duodenal ulcer.

2.  Evidence submitted since the November 1994 RO denial of 
service connection for a disorder manifested by a fever of 
unknown origin and duodenal ulcer is cumulative in nature, 
and not new.

3.  The veteran has not submitted competent (medical) 
evidence linking chloracne, found many years after service, 
to an incident of service, including exposure to agent 
orange, or to the service connected PTSD.

4.  The veteran's PTSD is manifested primarily by nightmares 
of Vietnam experiences, sleep difficulties, hypervigilance, 
inability to get along with people, anxiety, depression, 
occasional homicidal thoughts and paranoia, inability to 
concentrate, and poor short-term memory that render him 
demonstrably unable to obtain or retain substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  The additional evidence submitted since the unappealed 
November 1994 RO rating decision, denying service connection 
for a disorder manifested by a fever of unknown origin and 
duodenal ulcer, is not new; the claims are not reopened; and 
the prior November 1994 RO rating decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
3.160, 20.302, 20.1103 (1998).

2.  The claim for service connection for chloracne is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a higher rating of 100 percent for PTSD, 
for the period from July 31, 1996, to August 5, 1997, are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7, 4.132, 
Code 9411, effective prior to November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for a Disorder 
Manifested by a Fever of Unknown Origin and Ulcers

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

Where a duodenal ulcer becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The unappealed 1994 RO rating decision, denying service 
connection for a disorder manifested by a fever of unknown 
origin and a duodenal ulcer, is final with the exception that 
a claimant may later reopen the claims if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1103.  The question now presented 
is whether new and material evidence has been submitted since 
the November 1994 RO rating decision to permit reopening of 
the claims.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether the veteran has a disorder manifested by a 
fever of unknown origin and ulcers and whether these 
conditions began in service).  For evidence to be new and 
material it must be of such significance that, alone or with 
the other evidence of record, it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.307(a)(6) (1998) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda (PCT); prostate cancer; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (1998).  The diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The evidence of record at the time of the November 1994 RO 
rating decision, denying service connection for a disorder 
manifested by a fever of unknown origin, consisted of service 
medical records showing that the veteran was hospitalized 
from September to October 1969 for fever of undetermined 
origin and that this condition resolved during 
hospitalization and was not found at the time of his medical 
examination for separation from service in November 1970; VA 
and private medical reports of the veteran's treatment and 
evaluations in the 1970's and 1980's that did not show the 
presence of a chronic disorder manifested by a fever of 
unknown origin; service department documents that did not 
show the presence of the claimed condition; and statements 
and testimony to the effect that the veteran had the claimed 
disorder and that it was due to incidents of service, 
including exposure to Agent Orange.

Since the November 1994 RO rating decision, denying service 
connection for a disorder manifested by a fever of unknown 
origin, statements and testimony have been received from the 
veteran and his wife to the effect that he has the claimed 
disorder and that it is due to incidents of service, 
including exposure to Agent Orange.  This evidence is 
repetitive of evidence of record, and is not new.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Evidence submitted since 
the November 1994 RO rating decision also includes VA and 
private medical reports of the veteran's treatment and 
evaluations in the 1980's and 1990's that are duplicate 
copies of evidence of record in November 1994 or that do not 
show the presence of the claimed disorder; and service 
department documents that are similar to documents of record 
in November 1994.  This additional evidence is redundant of 
evidence of record in November 1994, and it is not new.  
38 C.F.R. § 3.156(a).

The evidence of record at the time of the November 1994 RO 
rating decision, denying service connection for duodenal 
ulcer, consisted of service medical records that did not show 
the presence of the claimed condition; statements and 
testimony of the veteran to the effect that he had a 
gastrointestinal disorder that was due to incidents of 
service, including exposure to agent orange; VA and private 
medical reports of the veteran's treatment and evaluations in 
the 1970's and 1980's that do not show the presence of a 
gastrointestinal disorder until around 1976; and service 
documents that show the veteran was found unfit for service 
in the U.S. Marine Corps Reserve in 1982 because of duodenal 
ulcer.  The medical evidence of record in November 1994 did 
not link the veteran's duodenal ulcer, first found several 
years after service, to an incident of service, including 
exposure to Agent Orange.

Evidence submitted since the November 1994 RO rating 
decision, denying service connection for duodenal ulcer, 
consists of statements and testimony from the veteran and his 
wife to the effect that the veteran has ulcers that are due 
to incidents of service, including exposure to Agent Orange; 
VA and private medical reports of the veteran's treatment and 
evaluations in the 1980's and 1990's that are duplicate 
reports of evidence of record in November 1994 or that show a 
history of ulcer disease; and service department documents 
that are similar to documents of record in November 1994.  
This evidence is redundant of evidence of record in November 
1994, and it is not new.  38 C.F.R. § 3.156(a); Reid, 2 Vet. 
App. 312.

While the veteran and his wife testified to the effect that 
the veteran has a disorder manifested by fever of unknown 
origin and ulcers, and that these conditions are due to 
incidents of service, including exposure to agent orange, 
this lay evidence is not sufficient to demonstrate a medical 
disorder manifested by fever of unknown origin or to support 
a claim for service connection for ulcers based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As no new evidence has been submitted since the November 1994 
RO rating decision, denying service connection for a disorder 
manifested by a fever of unknown origin and duodenal ulcer, 
there is no need to consider whether the evidence is 
material.  Vargas-Gonzalez v. West, No. 96-536 (U.S. Vet. 
App. April 12, 1999).  Since there is no new evidence with 
regard to the claims for service connection for these claimed 
disabilities, the claims are not reopened, and the November 
1994 RO rating decision, denying service connection for these 
disabilities, remains final.

The Board recognizes that the laws and regulations with 
regard to entitlement to service connection for a disability 
based on exposure to Agent Orange have been changed since the 
November 1994 RO rating decision, and that some cases may be 
considered on a de novo basis on the same facts based on a 
change in the laws or regulations.  Spencer v. Brown, 4 Vet. 
App. 283 (1993), affirmed 17 F. 3d 368 (Fed. Cir. 1994).  In 
this case, however, no new evidence has been submitted and 
there has been no change in the evidentiary standard 
applicable to the veteran's claim.  There is still no 
evidence showing that the veteran has the claimed disorder 
manifested by a fever of unknown origin or of evidence 
linking an ulcer, first found several years after service, to 
an incident of service.  Hence, there is no basis to reopen 
the veteran's claims.  Routen v. West, 142 F. 3d 1434 (Fed. 
Cir. 1998).


II.  Service Connection for Chloracne
The requirements for establishing service connection for a 
disability, including service connection based on exposure to 
Agent Orange, are noted in section II of this decision.  
Secondary service connection may be also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for chloracne; that is, evidence which shows that his claim 
is plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on VA to assist him further in the 
development of the claims.  Murphy at 81.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim for service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310; Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  "In order for a claim to be well-grounded, there 
must be competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

The service medical records show that the veteran was seen in 
August 1970 and that he complained of his face breaking out 
in small pimples when he shaved.  He was treated for this 
condition and it was not found at the time of his medical 
examination for separation from service in November 1970.  
The service medical records are insufficient to demonstrate 
the presence of a chronic skin condition.  38 C.F.R. 
§ 3.303(b).

The post-service medical records show that the veteran 
underwent a VA medical examination in June 1981.  At that 
time, he had 1-3 millimeter areas of a post-inflammatory type 
of skin condition of the upper trunk.  A private medical 
report shows that he was seen in February 1993 and that he 
had a skin condition of the face diagnosed as acne 
(chloracne).  He gave a history of exposure to agent orange.  
At a VA agent orange examination in August 1996 he was found 
to have a hyperpigmented rash on his back.  A VA summary of 
the veteran's hospitalization from August to September 1997 
shows that he was treated for acne of the face.  The post-
service medical records do not show the presence of chloracne 
until many years after service, and these records do not link 
the chloracne to the veteran's skin condition of the face in 
service, to the service-connected PTSD or to an incident of 
service, including exposure to agent orange.  A claim for 
service connection for a disability is not well grounded 
where there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498.

The veteran and his wife testified at a hearing in July 1997 
to the effect that the veteran had a skin condition, 
including chloracne, due to exposure to Agent Orange in 
service, but this lay evidence is insufficient to support the 
claim for service connection for chloracne based on medical 
causation.  Espiritu, 2 Vet. App. 492.

Service documents show that the veteran had Vietnam Service, 
and he is presumed to have been exposed to agent orange under 
the Department of Veterans Benefits Manual, M21-1, Part VI, 
Par. 7.20.  The evidence also reveals that he has chloracne 
that is a presumptive disease listed in 38 C.F.R. § 3.309(e).  
The evidence, however, does not show that the veteran's 
chloracne was present to a compensable degree within the 
first post-service year.  38 C.F.R. § 3.307(a)(6)(ii).  
Therefore, the veteran is not entitled to service connection 
for chloracne on a presumptive basis.

In this case, there is no competent (medical) evidence 
showing the presence of a chronic skin condition in service, 
and there is no competent (medical) evidence linking the 
veteran's chloracne, found many years after service, to an 
incident of service, including exposure to agent orange, or 
to the service-connected disability.  Under the 
circumstances, the claim for service connection for chloracne 
is not plausible, and it is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for chloracne on the merits and finds no prejudice 
to the veteran in appellate denial of the claim as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for chloracne at any time by notifying the 
RO of such an intention and submitting supporting evidence.  
An example of supporting evidence is a medical report showing 
the presence of the claimed disorder with an opinion linking 
it to an incident of service.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


III.  Entitlement to a Higher Rating for PTSD, Initially 
Evaluated as 50 Percent Disabling from July 31, 1996, to 
August 5, 1997

A report from a former employer of the veteran dated in July 
1996, notes that the veteran was placed on a medical leave of 
absence because of disability.  The disability was not 
specified.

VA medical records show that the veteran was treated and 
evaluated for PTSD in the 1990's.  The more salient medical 
reports with regard to his claim for an increased evaluation 
for PTSD are discussed in the following paragraphs.

A VA mental health consultation dated in July 1996 notes that 
the veteran had worsening psychiatric symptoms.  The 
diagnosis was PTSD.  He was recommended for treatment with 
medication, group therapy, and return to clinic.

A VA medical report shows that the veteran underwent 
psychiatric examination in September 1996.  It was noted that 
he had last worked in January 1996 and that he had a history 
of drug and alcohol abuse.  He reportedly was being seen in 
the VA outpatient clinic for anxiety and depression.  He was 
sad and tearful, and psychomotor retardation was noted.  His 
mood was depressed.  He denied homicidal or suicidal 
ideations.  He described his self esteem as being "very 
low."  He reported feeling anxious around others and in 
crowds.  The diagnosis was major depression, severe.  It was 
noted that severe to extreme depression had been confirmed by 
psychological testing.

A letter from the Social Security Administration (SSA) dated 
in October 1996, notes that the veteran's claim for SSA 
disability benefits was denied.  It was noted that his 
physical condition was not considered to be severe and that 
his mental condition was serious, but not totally disabling.

The veteran underwent VA psychiatric examination in April 
1997.  The impressions were major depression, chronic, 
moderately severe; and PTSD, chronic, moderately severe.

A VA report of the veteran's treatment in June 1997 notes the 
presence of homicidal thoughts, anger, irritability, and more 
frequents thoughts of experiences in Vietnam.  The assessment 
was PTSD, chronic, severe.  It was noted that the PTSD 
produced industrial impairment and unemployability.

The veteran and his wife testified at a hearing in July 1997.  
The testimony was to the effect that the veteran's PTSD 
symptoms were more severe than evaluated.

A summary of the veteran's hospitalization at a VA medical 
facility from August to September 1997 shows treatment 
primarily for PTSD.  It was noted that he had had PTSD 
symptoms of nightmares, flashbacks, sleep difficulties, as 
well as guilt, shame, anger, and hypervigilance.  He had 
significant social problems, especially in employment and 
relationships.  It was noted that he had severe difficulty in 
maintaining jobs due to his PTSD symptoms and his inability 
to get along with others.  He had a long history of anxiety 
and depression.  He often felt paranoid and was somewhat 
fearful and distrustful of other people, especially authority 
figures.  He related a history of not being able to 
concentrate and poor short-term memory.  The Axis I diagnosis 
was PTSD, and the current GAF (global assessment of 
functioning) was 45.

A report of the veteran's VA outpatient treatment in December 
1997 notes that he had PTSD that produced severe industrial 
impairment.  It was noted that the veteran was unemployable 
due to this disorder.

The veteran's claim for service connection for PTSD is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior, or that the veteran be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, diagnostic 
code 9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorder were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations may 
only be applied as of the effective date of the regulations, 
unless they specifically provide for retroactive application.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

A longitudinal review of the evidence shows that the veteran 
has been essentially unemployed since early 1996 due to 
problems associated with PTSD and that his psychiatric 
symptoms have been worsening since then.  The testimony of 
the veteran and his wife indicate that the PTSD symptoms are 
severe, and this evidence is corroborated by the objective 
medical evidence.  

The VA medical reports of the veteran's treatment and 
examinations from 1996 shows that his PTSD is manifested 
primarily by nightmares of Vietnam experiences, sleep 
difficulties, hypervigilance, inability to get along with 
people, anxiety, depression, occasional homicidal thoughts 
and paranoia, inability to concentrate, and poor short-term 
memory.  The evidence also indicates that the symptoms of the 
veteran's PTSD produce unemployability, and that these 
symptoms produced unemployability prior to August 5, 1997, 
when the evaluation for the PTSD was increased to 
100 percent.  The Board finds that the evidence as a whole 
supports the grant of a total rating for the PTSD from July 
31, 1996, to August 5, 1997, under the criteria of diagnostic 
code 9411, effective prior to November 7, 1996.  The criteria 
that became effective on that date cannot be used to rate the 
disability prior to that date.  

Under the earlier criteria, demonstrable inability to obtain 
or retain employment was one of the criteria for a 
100 percent schedular rating.  In Johnson v. Brown, 7 Vet. 
App. (1994), the Court upheld the VA Secretary's 
interpretation that the criteria for a 100 percent rating 
"are each independent bases for granting a 100 percent 
rating."  Accordingly, the Board finds that the earlier 
criteria are more favorable to the veteran for rating 
purposes, and that, based on those criteria, a total 
schedular rating for PTSD is warranted for the period from 
July 31, 1996, to August 5, 1997.


ORDER


The application to reopen the claims for service connection 
for a disorder manifested by a fever of unknown origin and 
ulcers is denied.

The claim for service connection for chloracne is denied as 
not well grounded.

A higher rating of 100 percent is granted for PTSD, effective 
from July 31, 1996, to August 5, 1997, subject to the 
regulations applicable to the payment of monetary benefits.


REMAND

A December 1997 RO rating decision denied service connection 
for tinnitus (ringing in the ears) and a disorder of the 
sciatic nerve.  In correspondence dated in January 1998, the 
veteran disagreed with those determinations, thereby, placing 
these issues in appellate status.  38 C.F.R. §§ 20.200, 
20.201 (1998).  A review of the record does not show that 
these issues have been made subjects of a statement of the 
case, and they should be.  Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The 
Board may not address these issues until the veteran has been 
sent a statement of the case.  38 C.F.R. § 20.200; Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative a statement of the case on 
the issues of entitlement to service 
connection for tinnitus and a disorder of 
the sciatic nerve.  The veteran should be 
advised that he must submit a VA Form 9 
or substantive appeal within 60 days in 
order to obtain appellate consideration 
of these issues.

If a timely substantive appeal is received with regard to the 
above issues, the case should be sent to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals


